Citation Nr: 0800177	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease status post old ununited scaphoid fracture, left 
wrist, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1997 to 
December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2005, a statement of the case 
was issued in October 2005, and a substantive appeal was 
received in January 2006.  


FINDING OF FACT

The service-connected degenerative joint disease status post 
old ununited scaphoid fracture, left wrist is manifested by 
limitation of motion of dorsiflexion to 5 degrees with pain, 
and is not manifested by ankylosis, impairment of the ulna, 
or impairment of the radius of the left wrist.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease status post old 
ununited scaphoid fracture, left wrist have not been met at 
any time during the period contemplated by the appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5214, 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Initial VCAA notice was provided the appellant notice by 
letters dated in October 2004 (prior to the April 2005 rating 
decision).  The letter complied with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), identifying the evidence necessary 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  
A subsequent March 2006 letter substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim.  Although the issue on appeal was not re-
adjudicated after the March 2006 notice, any error in this 
regard is harmless in light of the fact, as hereinafter 
explained, that the veteran is already receiving the highest 
schedular rating under Code 5215 for limitation of motion of 
the wrist and no other Diagnostic Code is applicable.  
Moreover, the essentials of how a rating is determined were 
previously related to the veteran in other VA communications, 
and because a higher rating is not being assigned, the 
question of the effective date does not arise. 

Review of the claims file also shows that VA's duty to assist 
the veteran has been me.  The record includes pertinent 
medical records, and the veteran has been afforded a rating 
examination.  Under the circumstances of this case, no useful 
purpose would be served by delaying appellate review for any 
further development. 



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm. 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215.

Under Diagnostic Code 5214, ankylosis of the wrist, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.

Factual Background

Service connection for the veteran's left wrist disability 
was granted by rating decision in April 2000, and a 10 
percent rating was assigned.  In September 2004, the veteran 
requested an increased rating.  

VA outpatient treatment records dated in September 2003 
reflect that the veteran underwent an x-ray on his left hand.  
The x-ray revealed arthritic changes to the wrist joint.  
There was an assessment of status-post multiple surgical 
intervention for left scaphoid non union fracture.  In March 
2005, range of motion was palmar flexion to 15 degrees, 
dorsiflexion to 15 degrees, and arc of motion to 30 degrees 
with pain.  There was an assessment of chronic left wrist 
pain status post open reduction internal fixation (ORIF) left 
scaphoid, scaphoid excision and carpal fusion, moderate 
degenerative joint disease.  In addition, the veteran 
underwent an x-ray of the left wrist which revealed a 
fracture involving the lunate bone. Ankylosing of the lunate 
bone and the capitate bone were present.  Ankylosing of the 
complex triquetrum-pisiform and trapezoid-trapezum complex 
were also seen.  Removal of the scaphoid bone was noted.  

The veteran underwent a VA examination in September 2005.  
The examiner noted that the condition of degenerative joint 
disease, status post old ununited scaphoid fracture left 
wrist, occurred in basic training 8 years earlier.  The 
symptoms were stiffness and pain and occurred constantly.  
The veteran reported that the condition did not cause 
incapacitation.  The treatment was status post surgery.  The 
examiner noted that the functional impairment was typing and 
hand use.  

Upon physical examination, the examiner noted that there was 
a level scar present at the left dorsal wrist, extending to 
hand, measuring about 13 centimeters by 1 centimeter with 
disfigurement.  There was no tenderness, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation, and abnormal texture.  
The examiner noted that the right hand was the dominant hand 
because the veteran used it to write.  The wrist joint's 
general appearance was within normal limits.  The wrist had 
dorsiflexion of 5 degrees with pain, palmar flexion of 30 
degrees with pain, radial deviation of 10 degrees with pain, 
and ulnar deviation of 20 degrees with pain.  The joint 
function was additionally limited after repetitive use by 
pain, with the pain having a major functional impact.  The 
joint function was not additionally limited after repetitive 
use by fatigue, weakness, lack of endurance and 
incoordination.  The examiner was unable to make a 
determination without resorting to speculation on whether 
pain, fatigue, weakness, lack of endurance and incoordination 
additionally limited the joint function in degrees.  The 
examiner made no change in the diagnosis of degenerative 
joint disease, status post old ununited scaphoid fracture, 
left wrist.  The examiner noted that the effect of the 
condition on the claimant's usual occupation and daily 
activity was moderate.  

Analysis

As previously discussed, the applicable Diagnostic Codes are 
5214 and 5215.  The veteran's service-connected degenerative 
joint disease status post old ununited scaphoid fracture, 
left wrist is currently rated as 10 percent disabling under 
the provisions of Diagnostic Code 5215, limitation of motion 
of the wrist.  Under Diagnostic Code 5215, the maximum rating 
allowed for disability resulting from limitation of motion of 
the wrist is 10 percent.  Since the veteran currently 
receives the maximum 10 percent rating, an increased rating 
under this provision is not possible.  The Board has also 
determined that there is no other diagnostic code which could 
provide a higher rating for the veteran's wrist disability.  
See Schafrath, 1 Vet. App. at 592-593.

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist.  A 
higher rating is not warranted under Diagnostic Code 5214, 
ankylosis of the wrist.  The record contains no objective 
finding of ankylosis (favorable or unfavorable).  The veteran 
has demonstrated range of motion of the left wrist upon range 
of motion testing in December 1999, March 2005 and September 
2005.  Diagnostic Code 5211, impairment of the ulna, and 
Diagnostic Code 5212, impairment of the radius, are not for 
application since there is no evidence of such impairment.  

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected degenerative joint disease status 
post old ununited scaphoid fracture, left wrist has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran has claimed that his employment in 
the electronics/computer administration field requires the 
use of both hands.  Furthermore, he claims that he is a full 
time college student at night and depends on the use of his 
hands to do his assignments.  He claims that he must stop 
what he is doing both at work and at school and rest his 
wrists because of the pain.  Thus, he was able to work and go 
to school fulltime, although the Board notes that he did so 
with constant pain.  However, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  The August 2005 
examiner expressly opined that the effect of the disability 
on the veteran's usual occupation was moderate.  Likewise, 
the objective evidence does not reflect any periods of 
hospitalization due to the left wrist disability.  Thus, in 
the absence of evidence of such factors as those noted above, 
the Board is not required to remand the claim for a higher 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left wrist disability is appropriately 
compensated by the currently assigned schedular ratings and 
the criteria for an extraschedular rating under 38 C.F.R. § 
3.321 have not been met.

Based on the foregoing, the claim for an evaluation higher 
than 10 percent for degenerative joint disease status post 
old ununited scaphoid fracture, left wrist must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107 (West 2002).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


